82 U.S. 140 (1872)
15 Wall. 140
PICKERSGILL
v.
LAHENS.
Supreme Court of United States.

*142 Mr. W.W. McFarland, for the appellant.
Mr. F. Kernan, contra, with whom were Mr. T.J. Glover, for the executors of Lafarge, and Mr. F.H. Dykers, for Lahens.
*143 Mr. Justice DAVIS delivered the opinion of the court.
It is very clear that the estate of Lafarge is discharged at law from the payment of the obligation in controversy, on the familiar principle that if one of two joint obligors die the debt is extinguished against his representative, and the surviving obligor is alone chargeable. It is equally clear that in this class of cases, where the remedy at law is gone, as a general rule a court of equity will not afford relief, for it is not a principle of equity that every joint covenant shall be treated as if it were joint and several. The court will not vary the legal effect of the instrument by making it several as well as joint, unless it can see, either by independent testimony or from the nature of the transaction itself, *144 that the parties concerned intended to create a separate as well as joint, liability. If through fraud, ignorance, or mistake, the joint obligation does not express the meaning of the parties, it will be reformed so as to conform to it. This has been done where there is a previous equity which gives the obligee the right to a several indemnity from each of the obligors, as in the case of money lent to both of them. There a court of equity will enforce the obligation against the representatives of the deceased obligor, although the bond be joint and not several, on the ground that the lending to both creates a moral obligation in both to pay, and that the reasonable presumption is the parties intended their contract to be joint and several, but through fraud, ignorance, mistake, or want of skill, failed to accomplish their object. This presumption is never indulged in the case of a mere surety, whose duty is measured alone by the legal force of the bond, and who is under no moral obligation whatever to pay the obligee, independent of his covenant, and consequently there is nothing on which to found an equity for the interposition of a court of chancery. If the surety should die before his principal, his representatives cannot be sued at law; nor will they be charged in equity. These general doctrines on this subject were presented at large in this court in the case of the United States v. Price, and they are sustained by the text writers and books of reports in this country and England.[*]
The authority of the decisions on this subject we do not *145 understand the appellant as questioning in a proper case; but he insists they are not applicable here.
His position is, that a statutory obligation like the bond in question is different in principle, and should be interpreted differently from a contract made by private parties between themselves, as the obligees in such a bond cannot direct the form it shall take, nor elect whether to accept or refuse it. The bond, which is the foundation of this suit, was given in 1846, under the order of the Court of Chancery of New York, to stay the proceedings in an action at law then pending in the Superior Court of the city, and it is argued, as the statute does not require bonds of this character to be "joint and several," in legal intendment they must be joint in form, and all the obligors, therefore, should be regarded as principals. It is undoubtedly true, as words of severalty are not employed, that a joint bond is a compliance with the law, but it by no means follows that a joint and several obligation is not an equal compliance with its terms. It is certainly not forbidden, and as the statute is silent on the subject the fair intendment is that either was authorized, and that the court had the right to direct which should be given. If this be so, then it cannot properly be said that the party enjoined had no voice in the nature or sufficiency of the security to be taken, for the discretion of the chancellor was, necessarily, to be exercised in relation to both these matters, if his attention was directed to them, after both sides were heard. It is quite apparent, if this discretion had been invoked, that the instrument of security might have been different; and equally apparent that Lafarge, in case this had been done, might have been unwilling to assume the additional risks which a separate liability imposed on him. We must suppose, in the absence of any evidence on the subject, that he knew the legal differences between the different kinds of obligations, and became bound in the way he did because a joint liability was more advantageous to him. If this was his intention, it would be manifestly unjust for a court of equity, after the legal status was fixed by his death, to change the nature of the obligation which *146 he executed in order to charge his estate. In the cases in which equity has treated the obligation as joint and several, although in form joint, the surety participated in the consideration. In this case Lafarge had no pecuniary interest in the litigation which was enjoined, and derived no personal benefit from the instrument of writing which he signed, and, therefore, no good reason can be furnished why his standing in a court of equity is not as favorable as if he were surety, without advantage to himself, in the borrowing of money. In neither case is there any obligation to pay independent of the covenant. In the one there is a liability for a debt; in the other, for a result in an action at law. Both are cases of contract, for, indeed, suretyship can exist in no other way; and we know of no principle of equity by which a contract of indemnity is to be construed so as to charge an estate, and an engagement to pay money to receive a contrary construction. The equities in both are clearly equal, and as the estate of Lafarge is not liable at law, it will not be held liable in equity.
The demurrer to the bill was, therefore, properly sustained, and the decree is accordingly
AFFIRMED.
NOTES
[*]  Story's Equity Jurisprudence, §§ 162, 163, 164; Simpson v. Field, 2 Chancery Cases, 22; Sumner v. Powell, 2 Merivale, 30; S.C., on appeal, 1 Turner & Russell, 423; Weaver v. Shyrock, 6 Sergeant & Rawle, 262; Hunt v. Rousmanier, per Marshall, C.J., 8 Wheaton, 212, 213; S.C., 1 Peters, 16; Pecker v. Julius, 2 P.A. Brown, 33, 34; Harrison v. Minge, 2 Washington, 136; Kennedy v. Carpenter, 2 Wharton, 361; Other v. Iveson, 3 Drewry, 177; Jones v. Beach, 2 De Gex, McNaughton & Gordon, 886; Wilmer v. Currey, 2 De Gex & Smales, 347; Waters v. Riley, 2 Harris & Gill, 311; Dorsey v. Dorsey's Exrs., 2 Harris & Johnson, 480, note; Bradley v. Burwell, 3 Denio, 65; Mr. Cooper's Note to Justinian's Institutes, p. 462, and cases there cited; Richardson v. Horton, 6 Beavan, 185; Wilkinson v. Henderson, 1 Mylne & Keane, 582; Rawstone v. Parr, 3 Russell, 539.